 

Exhibit 10.10

AMENDMENT NUMBER TWO

TO OFFER LETTER

This Amendment Number Two is effective as of August 16, 2010, by and between
Rewards Network Inc., a Delaware corporation (the “Corporation”), and Roya
Behnia (“Executive”), and hereby amends the Offer Letter dated August 3, 2006 by
and between the Corporation and Executive, which was previously amended
effective January 1, 2009 (the “Offer Letter”).

I.

The Offer Letter is hereby amended to provide that for all purposes under the
Offer Letter, a “Change in Control” shall be deemed to have occurred if a
“Change in Control” occurs for purposes of the Corporation’s 2006 Long-Term
Incentive Plan, as the same may be amended from time to time.

IN WITNESS WHEREOF, the parties hereto have executed this Amendment Number Two
as of the date first written above.

 

REWARDS NETWORK INC. By:  

      /s/ Ronald L. Blake

Name:  Ronald L. Blake Title:  President and CEO

              /s/ Roya Behnia

Roya Behnia